Citation Nr: 1213105	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  08-08 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for hypothyroidism.


REPRESENTATION

Veteran represented by:	Kenneth L. Lavan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army Reserves from 1981 to 2006.  During that time, he served on active duty for training (ACDUTRA) from January 1982 to May 1982.  He then served on active duty from February 1991 to July 1991, and from February 1997 to November 1997.  

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran was afforded a Board videoconference hearing in May 2011 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  

During the Video conference hearing of May 2011, the Veteran and his representative indicated that they believed that all of the issues denied by the RO in its decision of April 2007 (entitlement to service connection for a bilateral eye disorder, sleep apnea and generalized fatigue, a stomach ulcer, bilateral hearing loss, tinnitus, and for a twitch in the facial muscle) were on appeal.  After some discussion, the Board took testimony on the additional issues, with the caution that if the RO ultimately denies those issues, and the case is appealed, that appeal will be returned to the undersigned judge.  (See page 2 of the hearing transcript.)  

The RO certified this appeal to the Board in September 2010.  Subsequently, additional lay and medical evidence were added to the claims file.  However, the Veteran waived his right to have the RO initially consider this evidence in a statement dated in September 2011.  38 C.F.R. §§ 20.800, 20.1304 (2011).

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD), in addition to whether new and material evidence has been received to reopen the issues of entitlement to service connection for a bilateral eye disorder, sleep apnea and generalized fatigue, a stomach ulcer, bilateral hearing loss, tinnitus, and for a twitch in the facial muscle have been raised by the record at the May 2011 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

First, the claims file documents that the Veteran had United States Army Reserve military service from 1981 to 2006.  During that time, he served on active duty for training (ACDUTRA) from January 1982 to May 1982.  He then served on active duty from February 1991 to July 1991, and from February 1997 to November 1997.  However, the RO has not verified whether the Veteran had additional periods of ACDUTRA or inactive duty for training (INACDUTRA) during his expansive Reserve military career.  Therefore, the Board finds that additional development is required to determine the exact dates of any such military service.  One method that has not yet been attempted in this case is to contact the Defense Finance and Accounting Service and request records of the periods for which the Veteran received pay.

Second, the RO needs to obtain a complete copy of the Veteran's personnel record, as this may also indicate the dates of when the Veteran was on ACDUTRA or INACDUTRA.

Third, while it appears that some of the Veteran's service treatment records (STRs) from his Army Reserve military service are of record, it should be verified whether these records constitute the entirety of his treatment notes.  Particularly, the RO/AMC should attempt to obtain the records from the 342nd Medical Attachment in Fort Lauderdale, Florida, the 324th Combat Support Hospital in Fort Lauderdale, Florida, and the 81st Combat Engineering Support in Fort Lauderdale, Florida.  At his Board hearing, the Veteran testified that he served with these units during his Reserve service.  Additionally, the Reserve records contained in the claims file document that the Veteran was afforded an April 1994 pesticide test at Fort Stewart in Georgia.  However, the results of that test are not currently in the claims file.  

Furthermore, the record documents that the Veteran was found to be unfit for a 2006 military deployment.  However, the medical records used in making that determination are not currently in the claims file.  The United States Court of Appeals for Veterans Claims (Court) has determined that if all relevant service records have not been obtained, then that may be a breach of the duty to assist and grounds for remand.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Fourth, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Miami, Florida, are dated from April 2009.  All pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1); Loving, 19 Vet. App. at 101-03.

Fifth, the claims file contains the Veteran's July 2011 authorization (on VA Form 21-4142) to obtain the private treatment records from Dr. M.J.   To date, the RO has not made an attempt to obtain these records.  Additionally, at his Board hearing, the Veteran testified that he has also been treated by Dr. C. and Dr. V., both private physicians, for the disorders currently on appeal.  (See pages 13 and 23 of the hearing transcript.)  Upon Remand, the RO/AMC should obtain these private treatment records.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1).

Finally, a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of his claimed disorder.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011).  Specifically, the evidence of record documents that the Veteran has four distinct periods of active duty with relevant complaints before, during, and after these periods of military service.  Thus, VA examinations are needed to determine whether each disorder pre-existed, was incurred in, or aggravated by a period of active military service.  The Veteran has never been afforded a VA examination for these claims.  The Board thus finds that VA examinations are necessary to determine whether these disorders are related to the Veteran's active military service.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the United States Army Reserve, and request verification of any dates of active duty, ACDUTRA, and INACDUTRA, which the Veteran had with the United States Army Reserve.

2.  If necessary, the RO/AMC should contact the Defense Finance and Accounting Service and request that they identify the specific dates of all periods of ACDUTRA and INACDUTRA in the Army Reserve.

3.  The RO/AMC shall obtain the Veteran's personnel file.  The efforts to obtain these records should be documented, and any evidence received in response to this request should be associated with the claims folder for consideration.  

If attempts to obtain these records are unsuccessful, and further attempts to obtain them would be futile, then also document this in the file and notify the Veteran accordingly.

4.  Ensure that VA has complied with its duty to assist the Veteran under 38 C.F.R. § 3.159(c)(2) by requesting all STRs from the appropriate source.   Associate all such records with the Veteran's claim folder, to include:

	(a)  the results from the April 1994 pesticide 	test taken at Fort Stewart in Georgia; 

	(b)  the medical records related to the 2006 	determination that the Veteran was unfit for 	military deployment;  

	(c)  records from the 342nd Medical 	Attachment unit in Fort Lauderdale, Florida;

	(d)  records from the 324th Combat Support 	Hospital unit in Fort Lauderdale, Florida; 	and, 

	(e)  records from the 81st Combat 	Engineering unit in Fort Lauderdale, 	Florida.

If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2011) must be complied with.

5.  Obtain all pertinent VA outpatient treatment records from the Miami, Florida, VAMC since April 2009 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

6.  Obtain and update all private treatment records.

Specifically, the RO/AMC should make an attempt to obtain the records from:

	(a)	Dr. C., a private physician described at the 		Board hearing (page 23)

	(b)	Dr. V., a private physician described at the 		Board hearing (page 13)

(c)	Dr. M.J., a private physician in which a July 2011 authorization to obtain these records is currently in the claims file.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

7.  After obtaining the above records, schedule the Veteran for a VA examination with an appropriate expert to determine the nature and etiology of his claimed hypothyroidism.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand, in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  State whether the Veteran has a current diagnosis of hypothyroidism.  

(b)  If the Veteran has a current diagnosis, is it is at least as likely as not (a 50 percent probability or greater) that the currently diagnosed disorder was incurred during the Veteran's first period of ACDUTRA from January 1982 to May 1982?  

(c)  If the Veteran has a current diagnosis, is it at least as likely as not (a 50 percent probability or greater) that the current disorder clearly and unmistakably pre-existed his entry into his period of active duty from February 1991 to July 1991?  

i)  If there is clear and unmistakable evidence that the current disorder pre-existed this second period of active duty, is there clear and unmistakable evidence (evidence that is obvious and manifest) that the disorder was not aggravated beyond its natural progression during this second period of active duty?  

ii)  If there is not clear and unmistakable evidence that the current disorder pre-existed this second period of active duty, is it at least as likely as not (a probability of at least 50 percent or more) that this disorder was incurred during this second period of active duty?  

(d)  If the Veteran has a current diagnosis, is it at least as likely as not (a 50 percent probability or greater) that the current disorder clearly and unmistakably pre-existed his entry into his period of active duty from February 1997 to November 1997?  Discuss the Veteran's treatment with Dr. M.M. for thyromegaly since January 1996. 

i)  If there is clear and unmistakable evidence that the disorder pre-existed this period of active duty, is there clear and unmistakable evidence (evidence that is obvious and manifest) that the disorder was not aggravated beyond its natural progression during this period of military service?  Discuss the Veteran's treatment with Dr. M.M. for thyromegaly since January 1996. 

ii)  If there is not clear and unmistakable evidence that the disorder pre-existed this period of active duty, is it at least as likely as not (a probability of at least 50 percent or more) that his disorder was incurred during this period of military service?  Discuss the Veteran's treatment with Dr. M.M. for thyromegaly since January 1996. 

The VA examiner is asked to note the different standards of proof.  The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"

For each additional period of active duty, ACDUTRA, and INACDUTRA (as determined by the RO/AMC), the VA examiner is asked to address questions (e)(i) and (e)(ii).

In forming his opinion, the examiner is asked to consider the Veterans lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

8.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




